Exhibit 10.2

NONSTATUTORY STOCK OPTION AGREEMENT

This Nonstatutory Stock Option Agreement (this “Agreement”) is made as of
                                 ,              (the “Date of Grant”), between
Nine Energy Service, Inc., a Delaware corporation (the “Company”), and [●]
(“Employee”).

To carry out the purposes of the Amended and Restated Nine Energy Service, Inc.
2011 Stock Incentive Plan (the “Plan”), by affording Employee the opportunity to
purchase shares of Common Stock, and in consideration of the mutual agreements
and other matters set forth herein and in the Plan, the Company and Employee
hereby agree as follows:

1.Grant of Option.  The Company hereby grants to Employee the right and option
(this “Option”) to purchase all or any part of an aggregate of                 
shares of Common Stock on the terms and conditions set forth herein and in the
Plan, which Plan is incorporated herein by reference as a part of this
Agreement.  In the event of any conflict between the terms of this Agreement and
the Plan, this Agreement shall control.  Capitalized terms used but not defined
in this Agreement shall have the meanings assigned to such terms in the
Plan.  This Option shall not be treated as an incentive stock option within the
meaning of section 422(b) of the Code.

2.Purchase Price.  The purchase price of Common Stock purchased pursuant to the
exercise of this Option shall be $              per share (the “Purchase
Price”), which has been determined to be not less than the Fair Market Value of
a share of Common Stock at the Date of Grant.  For all purposes of this
Agreement, the Fair Market Value of a share of Common Stock shall be determined
in accordance with the provisions of the Plan.

3.Exercise of Option.  Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised, by written notice to the Company
at its principal executive office addressed to the attention of its Corporate
Secretary (or such other officer or employee of the Company as the Company may
designate from time to time), at any time and from time to time after the Date
of Grant, but this Option shall not be exercisable for more than the percentage
of the aggregate number of shares of Common Stock offered by this Option,
determined by the number of full years from the Date of Grant to the date of
such exercise, in accordance with the following schedule:

Number of Full Years

Percentage of Shares

That May Be Purchased

 

 

 

 

 

 

 

 

 

 

This Option may be exercised only while Employee remains an employee of the
Company and will terminate and cease to be exercisable upon Employee’s
termination of employment with the Company, except that:

(a)If Employee’s employment with the Company terminates by reason of disability
(within the meaning of section 22(e)(3) of the Code), this Option may be
exercised by Employee (or Employee’s estate or the person who acquires this
Option by will or the laws of

 

--------------------------------------------------------------------------------

 

descent and distribution or otherwise by reason of the death of Employee) at any
time during the one-year period following such termination, but only as to the
number of shares Employee was entitled to purchase hereunder as of the date of
such termination of employment.

(b)If Employee’s employment with the Company terminates by reason of Employee’s
death, this Option may be exercised by Employee’s estate, or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Employee, at any time during the one-year
period following the date of Employee’s death, but only as to the number of
shares Employee was entitled to purchase hereunder as of the date of Employee’s
death.

(c)If Employee’s employment with the Company terminates for any reason other
than those described in the foregoing clauses (a) or (b), then, unless
Employee’s employment with the Company is terminated for Cause (as defined
below), this Option may be exercised by Employee at any time during the period
of 30 days following such termination, or, if Employee dies during such 30-day
period, by Employee’s estate (or the person who acquires this Option by will or
the laws of descent and distribution or otherwise by reason of the death of
Employee) during the 30-day period following Employee’s death, but in each case
only as to the number of shares Employee was entitled to purchase hereunder as
of the date Employee’s employment so terminates.  For the avoidance of doubt, if
Employee’s employment with the Company is terminated for Cause, this Option will
terminate and cease to be exercisable upon Employee’s termination of employment
with the Company.  As used in this paragraph, the term “Cause” has the meaning
assigned to such term in Employee’s employment agreement with the Company or an
Affiliate; provided, however, that in the absence of such an employment
agreement or if such employment agreement does not define the term “Cause,” then
“Cause” shall mean a determination by the Company that Employee has: (i) engaged
in conduct that is injurious (monetarily or otherwise) to the Company or any
Affiliate (including misuse of any of the Company’s funds or other property);
(ii) been convicted of, or pleaded no contest to, or received adjudicated
probation or deferred adjudication in connection with any crime involving fraud,
dishonesty or moral turpitude or any felony; (iii) breached any material
provision of the Plan, this Agreement or any other written agreement or
corporate policy or code of conduct established by the Company or its
Affiliates; (iv) engaged in gross negligence or willful misconduct in the
performance of Employee’s duties; or (v) refused without proper legal reason to
perform Employee’s duties.

Notwithstanding the foregoing or anything to the contrary herein, this Option
shall not be exercisable in any event following the date that is 10 years from
the Date of Grant.  The Purchase Price of shares as to which this Option is
exercised shall be paid in full at the time of exercise (a) in cash (including
check, bank draft or money order payable to the order of the Company), (b) if
permitted by the Committee in its sole discretion and if Employee is not
resident in Canada for purposes of the Income Tax Act (Canada), by delivering or
constructively tendering to the Company shares of Common Stock having a Fair
Market Value equal to the Purchase Price (provided such shares used for this
purpose must have been held by Employee for such minimum period of time as may
be established from time to time by the Committee), (c) if the Common Stock is
readily tradable on a national securities exchange, through a “cashless
exercise” in accordance with a Company-established policy or program for the
same or (d) any combination of the foregoing.  No fraction of a share of Common
Stock shall be issued by the

2

--------------------------------------------------------------------------------

 

Company upon exercise of this Option or accepted by the Company in payment of
the Purchase Price thereof; rather, Employee shall provide a cash payment for
such amount as is necessary to effect the issuance and acceptance of only whole
shares of Common Stock.  Unless and until a certificate or certificates
representing such shares shall have been issued by the Company to Employee,
Employee (or the person permitted to exercise this Option in the event of
Employee’s death) shall not be or have any of the rights or privileges of a
stockholder of the Company with respect to shares acquirable upon an exercise of
this Option.

4.Withholding of Tax.  To the extent that the grant or exercise of this Option
or the disposition of shares of Common Stock acquired by exercise of this Option
results in compensation income or wages to Employee for federal, state, foreign
and/or local tax purposes, Employee shall deliver to the Company or to any
Affiliate nominated by the Company at the time of such grant, exercise or
disposition such amount of money or, if permitted by the Committee in its sole
discretion and if Employee is not resident in Canada for purposes of the Income
Tax Act (Canada), such number of shares of Common Stock as the Company or any
Affiliate nominated by the Company may require to meet its obligation under
applicable tax or social security laws or regulations.  If Common Stock is used
to pay all or part of such withholding tax obligation, the Fair Market Value of
the Common Shares surrendered, withheld or reduced shall be determined as of the
date of surrender, withholding or reduction and the maximum number of shares of
Common Stock which may be withheld, surrendered or reduced shall be the number
of shares of Common Stock which have a Fair Market Value on the date of
surrender, withholding, or reduction equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, foreign and/or local tax purposes, including payroll taxes, that may be
utilized (and which may be limited to flat rate withholding) without creating
adverse accounting, tax or other consequences to the Company or any of its
Affiliates, as determined by the Committee in its sole discretion.  No exercise
of this Option shall be effective until Employee (or the person entitled to
exercise this Option, as applicable) has made arrangements approved by the
Company to satisfy all applicable tax withholding requirements of the Company
or, if applicable, any Affiliate of the Company.

5.Compliance with Applicable Law.  Notwithstanding any provision of this
Agreement to the contrary, this Option, including the shares of Common Stock to
be issued upon exercise of this Option, will be subject to compliance with all
requirements of applicable law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed.  No shares of Common Stock will be issued pursuant to the
exercise of the this Option if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Common Stock may then be listed.  In addition, no shares
of Common Stock will be issued pursuant to the exercise of this Option unless
(a) a registration statement under the Securities Act is in effect at the time
of such issuance with respect to the shares to be issued or (b) in the opinion
of legal counsel to the Company, the shares to be issued are permitted to be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary for the lawful issuance
and sale of any shares of Common Stock hereunder will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained.  As a condition to any issuance
hereunder, the

3

--------------------------------------------------------------------------------

 

Company may require the Employee to satisfy any requirements that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.  The Employee agrees to furnish
to the Company all information requested by the Company to enable it to comply
with any reporting or other requirements imposed upon the Company by or under
any applicable law.

In addition, Employee agrees that (i) the certificates representing the shares
of Common Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with the terms and
provisions of applicable law or any other agreement to which Employee is a
party, (ii) the Company may refuse to register the transfer of the shares of
Common Stock purchased under this Option on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of the terms and provisions of any
applicable law, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the shares of
Common Stock purchased under this Option.  

6.Employment Relationship.  For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of any of the Company, an Affiliate, or a corporation or other entity
or a parent or subsidiary of such corporation or other entity assuming or
substituting a new option for this Option.  Without limiting the scope of the
preceding sentence, it is expressly provided that Employee shall be considered
to have terminated employment with the Company at the time such entity or other
organization that employs Employee ceases to be considered an Affiliate within
the meaning of that term as provided in the Plan such that, immediately
following the termination of such “Affiliate” status, Employee is no longer
employed by the Company or any of its Affiliates.  Nothing in the adoption of
the Plan, nor the award of this Option thereunder pursuant to this Agreement,
shall affect in any way the right of Employee or the Company or any such
Affiliate or other entity to terminate Employee’s employment at any
time.  Unless otherwise provided in a written employment agreement or by
applicable law, Employee’s employment by the Company or any such Affiliate or
other entity shall be on an at-will basis, and the employment relationship may
be terminated at any time by either Employee or the Company or any such
Affiliate or other entity for any reason whatsoever, with or without cause or
notice.  Any question as to whether and when there has been a termination of
Employee’s employment with the Company or any such Affiliate or other entity,
and the cause of such termination, shall be determined by the Committee, and its
determination shall be final and binding on all parties.

7.Confidentiality, Competition and Non-Solicitation.  Employee expressly
acknowledges and agrees that this Option granted hereunder links Employee’s
interests to the Company’s long-term business interests and, in accepting this
Option granted herein, Employee expressly agrees to be bound by the
confidentiality, non-competition and non-solicitation covenants set forth in
Exhibit A attached hereto, and Employee expressly acknowledges and affirms that
this Option would not be granted to Employee if Employee had not agreed to be
bound by such covenants.  

4

--------------------------------------------------------------------------------

 

8.Headings; References; Interpretation.  All Section headings in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any of the provisions hereof.  The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, including Exhibit A
attached hereto, and not to any particular provision of this Agreement.  All
references herein to Sections and Exhibit A shall, unless the context requires a
different construction, be deemed to be references to the Sections of this
Agreement and Exhibit A attached hereto.  The word “or” as used herein is not
exclusive and is deemed to have the meaning “and/or.” Any and all Exhibits
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes.  All references to “including” shall be
construed as meaning “including without limitation.”  Unless the context
requires otherwise, all references herein to a law, agreement, instrument or
other document shall be deemed to refer to such law, agreement, instrument or
other document as amended, supplemented, modified and restated from time to time
to the extent permitted by the provisions thereof.  All references to “dollars”
or “$” in this Agreement refer to United States dollars.  Whenever the context
may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.  Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.

9.Acknowledgements Regarding Section 409A of the Code.  Employee understands
that if the purchase price of the Common Stock under this Option is less than
the fair market value of such Common Stock on the date of grant of this Option,
then Employee may incur adverse tax consequences under section 409A of the
Code.  Employee acknowledges and agrees that (a) Employee is not relying upon
any determination by the Company, any Affiliate, or any of their respective
employees, directors, managers, officers, attorneys or agents (collectively, the
“Company Parties”) of the fair market value of the Common Stock on the date of
grant of this Option, (b) Employee is not relying upon any written or oral
statement or representation of the Company Parties regarding the tax effects
associated with Employee’s execution of this Agreement and Employee’s receipt,
holding and exercise of this Option, and (c) in deciding to enter into this
Agreement, Employee is relying on Employee’s own judgment and the judgment of
the professionals of Employee’s choice with whom Employee has
consulted.  Employee hereby releases, acquits and forever discharges the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with Employee’s execution of this
Agreement and the receipt, holding and exercise of this Option.

10.Notices.  Any notices or other communications provided for in this Agreement
shall be in writing.  In the case of Employee, such notices or communications
shall be effectively delivered if hand delivered to Employee at Employee’s
principal place of employment or if sent by certified mail, return receipt
requested, to Employee at Employee’s last known address on file with the
Company.  In the case of the Company, such notices or communications shall be
effectively delivered if sent by certified mail, return receipt requested, to
the Company at its principal executive offices.

5

--------------------------------------------------------------------------------

 

11.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

12.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to this Option granted hereby; provided, however, that: (i)
the terms of this Agreement shall not modify (and shall be subject to the terms
and conditions of) any employment or severance agreement between the Company (or
an Affiliate or other entity) and Employee in effect as of the date a
determination is to be made under this Agreement; (ii) the terms of Exhibit A
are in addition to and complement (and do not replace or supersede) all other
agreements and obligations between the Company (or an Affiliate) and Employee
with respect to confidentiality, non-disclosure, non-competition or
non-solicitation; and (iii) if Employee has entered into any written agreement
with the Company, Nine Energy Service, LLC or any other Affiliate regarding the
arbitration of disputes (such agreement, an “Arbitration Agreement”), then this
Agreement shall be subject to the dispute resolution procedures set forth in the
Arbitration Agreement.  Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.  The Committee may, in its sole
discretion, amend this Agreement from time to time in any manner that is not
inconsistent with the Plan; provided, however, that except as otherwise provided
in the Plan or this Agreement, any such amendment that materially reduces the
rights of Employee shall be effective only if it is in writing and signed by
both Employee and an authorized officer of the Company.

13.Clawback.  Notwithstanding any provision in this Agreement or the Plan to the
contrary, to the extent required by (i) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards and/or (ii) any policy that may
be adopted or amended by the Board or the Committee from time to time, all
shares of Common Stock acquired by exercise of this Option shall be subject to
forfeiture, repurchase, recoupment and/or cancellation to the extent necessary
to comply with such law(s) and/or policy.

14.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.  

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

NINE ENERGY SERVICE, INC.

 

 

 

By:

 

 

 

 

Ann G. Fox

 

 

President and Chief Executive Officer  

 

 

 

EMPLOYEE

 

 

 

 

[●]

 

Signature Page to

Nonstatutory Stock Option Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

Confidentiality, Non-Solicitation and Non-Competition COVENANTS

1.Definitions.  As used in this Exhibit A, the following terms shall have the
meanings set forth in this Section 1.  Capitalized terms used herein and not
defined in this Section 1 shall have the meanings set forth in the Nonstatutory
Stock Option Agreement to which this Exhibit A is attached (the “Stock Option
Agreement”).

(a)“Business” means: (i) for the period of time in which Employee is employed by
any member of the Company Group, the provision and sale of the products and
services provided by the Company Group during such period and other products and
services that are functionally equivalent to the foregoing; and (ii) for the
period of time within the Prohibited Period in which Employee is not employed by
any member of the Company Group, the provision and sale of the products and
services that were provided by the Company Group during the 12-month period
prior to the date on which Employee ceased to be employed by any member of the
Company Group and other products and services that are functionally equivalent
to the foregoing.  The Business includes for purposes of both clauses (i) and
(ii): (A) the provision of equipment and services used in the completion of
wells for the production of oil and natural gas (including cementing, wireline
and coiled tubing services), and (B) the provision of production enhancement and
well workover services and the sale or rental of equipment relating thereto in
connection with the production of oil and natural gas.

(b)“Company Group” means, collectively, the Company and each of its direct and
indirect subsidiaries and other Affiliates: (i) that employs or engages
Employee; or (ii) about which Employee obtains Confidential Information.

(c)“Competing Business” means any business, individual, partnership, firm,
corporation or other entity (other than any member of the Company Group) that
engages in, or is preparing to engage in, the Business in the Restricted Area.  

(d)“Confidential Information” means any and all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company or any other member of the Company Group. Confidential Information
includes, regardless of whether such information or materials are expressly
identified or marked as confidential or proprietary, and whether or not
patentable: (i) technical information and materials of the Company or another
member of the Company Group; (ii) business information and materials of any
member of the Company Group (including all such information relating to
corporate opportunities, strategies, business plans, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or production, marketing and
merchandising techniques, prospective names and marks); (iii) any information or
material that gives any member of the Company Group an advantage with respect to
its competitors by virtue of not being known by those competitors; and (iv)
other valuable, confidential information and materials or trade secrets of the
Company or

Exhibit A-1

--------------------------------------------------------------------------------

 

any other member of the Company Group.  Notwithstanding the foregoing,
Confidential Information shall not include information that (A) is already
properly in the public domain or enters the public domain with the express
consent of the Company or another member of the Company Group, or (B) is
intentionally made available by the Company or another member of the Company
Group to third parties without any expectation of confidentiality.

(e)“Governmental Authorities” means any governmental or regulatory agency,
entity, or official(s).

(f)“Prohibited Period” means the definition of “Prohibited Period” (or a similar
term) used in Employee’s employment agreement, or, if Employee does not have an
employment agreement that defines “Prohibited Period” (or a similar term), then
Prohibited Period means the period during which Employee is employed by any
member of the Company Group and a period of 12 months following the date that
Employee is no longer employed by any member of the Company Group.

(g)“Restricted Area” means the geographic areas set forth on Appendix A hereto
and any other geographic area within a 100-mile radius of any other location
where any member of the Company Group conducts or has material plans to conduct
the Business and Employee has direct or indirect responsibilities for, or
Confidential Information about, such Business.

2.Protection of Confidential Information.  

(a)In the course of Employee’s employment or engagement with the Company or the
other members of the Company Group, Employee will be provided with, and will
have access to, Confidential Information.  Employee acknowledges that
Confidential Information has been and will be developed or acquired by the
Company or other members of the Company Group through the expenditure of
substantial time, effort and money and provides the Company or other members of
the Company Group with an advantage over competitors who do not know or use such
Confidential Information.  

(b)Employee agrees to preserve and protect the confidentiality of all
Confidential Information.  Employee promises that Employee will not, at any time
during or after the period that Employee is employed or engaged by any member of
the Company Group, make any unauthorized disclosure of, Confidential
Information, or make any use thereof, except, in each case, in the carrying out
of Employee’s responsibilities to a member of the Company Group.  

(c)Notwithstanding the foregoing, Employee shall have no obligation hereunder to
keep confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by law. Further, nothing in this Exhibit A
shall prohibit or restrict Employee from lawfully (i) initiating communications
directly with, cooperating with, providing information to, causing information
to be provided to, or otherwise assisting in an investigation by any
Governmental Authorities regarding a possible violation of any law;
(ii) responding to any inquiry or legal process directed to Employee
individually from any such Governmental Authorities; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any

Exhibit A-2

--------------------------------------------------------------------------------

such Governmental Authorities relating to a possible violation of law; or
(iv) making any other disclosures that are protected under the whistleblower
provisions of any applicable law.  Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, Employee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(y) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made to Employee’s attorney in relation to a lawsuit for
retaliation against Employee for reporting a suspected violation of law; or
(iii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Nothing in this Agreement
require Employee to obtain prior authorization from any member of the Company
Group before engaging in any conduct described in this Section 2, or to notify
any member of the Company Group that Employee has engaged in any such conduct.  

3.Non-Competition And Non-Solicitation.  Employee and the Company agree to the
provisions of this Section 3 as a condition of, and as an express incentive for
the Company to enter into, the Stock Option Agreement and to issue the option to
purchase shares of Common Stock (the “Option”) on the terms and conditions set
forth thereunder. Employee expressly acknowledges and agrees that the issuance
of the Option creates an additional incentive for Employee to increase the value
of the Company’s interests that are worthy of protection through the
non-competition and non-solicitation provisions of this Section 3.  Employee
further acknowledges that the issuance of the Option further aligns Employee’s
interests with the Company’s and the other Company Group members’ long-term
business interests, and that the restrictions set forth in this Section 3 are
reasonably related to the Company’s and the other Company Group members’
interest in protecting its goodwill. In addition, Employee acknowledges that the
restrictions that Employee agrees to herein are necessary to protect the
Company’s and the other Company Group members’ additional legitimate business
interests, including the protection of the Confidential Information.  Employee
and the Company agree that the non-competition and non-solicitation provisions
of this Section 3 are a material inducement for the Company to issue the Option
and for Employee to receive, and to be provided access to, Confidential
Information in the course of Employee’s employment.  

(a)Employee expressly covenants and agrees that, during the Prohibited Period,
Employee will not, directly or indirectly:

(i)Carry on or engage in any business that is competitive with, or similar to,
that of any member of the Company Group in the Restricted Area.  Accordingly,
Employee covenants and agrees that Employee will not, directly or indirectly,
own, manage, operate, join, become an employee of, partner in, owner or member
of (or an independent contractor to), control or participate in, be connected
with or otherwise be affiliated with any business, individual, partnership,
firm, corporation or other entity which constitutes a Competing Business in the
Restricted Area, as Employee expressly agrees that each of the foregoing
activities would represent carrying on or engaging in a business similar to (or
the same as) a member of the Company Group, as prohibited by this Section
3(a)(i); provided, however, that this Section 3(a)(i) will not prevent Employee
from being affiliated with a diversified entity that is a Competing Business, so
long as: (A) Employee’s responsibilities for and with respect to such entity do
not directly or indirectly involve the Business; and (B) Employee does not
violate any of the terms of Section 2 above in the course of such affiliation;  

Exhibit A-3

--------------------------------------------------------------------------------

(ii)Solicit, canvass, approach, encourage, entice or induce: (A) any employee
of, or individual acting as a consultant to, any member of the Company Group to
terminate his or her employment or engagement with any member of the Company
Group; or (B) any customer or supplier of any member of the Company Group to
cease or lessen such customer’s or supplier’s business with the Company Group.

(iii)Notwithstanding the foregoing, during the portion of the Prohibited Period
that follows the date on which Employee is no longer employed by any member of
the Company Group, the above-referenced limitations in Sections 3(a)(i)
and 3(a)(ii)(B) shall not apply in those portions of the Restricted Area located
within the State of Oklahoma.  Instead, Employee agrees that, during such
period, the restrictions on Employee’s activities within those portions of the
Restricted Area located within the State of Oklahoma (in addition to those
restrictions set forth in Section 3(a)(ii)(A) and Section 2 above) shall be as
follows: during the Prohibited Period, Employee will not directly or indirectly
solicit the sale of goods, services, or a combination of goods and services from
the established customers of the Company or any other member of the Company
Group.

(b)Notwithstanding the restrictions contained in Section 3(a)(i), Employee may
own an aggregate of not more than 5% of the outstanding stock or other equity
security of any class of any publicly traded entity that is a Competing
Business, if such stock or other equity security is listed on a national
securities exchange or regularly traded in the over-the-counter market by a
member of a national securities exchange, without violating the provisions of
Section 3(a)(i), provided that neither Employee nor any of Employee’s affiliates
have the power, directly or indirectly, to control or direct the management or
affairs of any such publicly traded entity and they are not otherwise involved
in the management of such publicly traded entity.

(c)Employee and the Company agree and acknowledge that the limitations as to
time, geographical area and scope of activity to be restrained as set forth
above are reasonable in all respects and do not impose any greater restraint
than is necessary to protect the legitimate business interests of the Company
Group.  Employee represents that Employee has read and understands, and agrees
to be bound by, the terms of this Exhibit A.  Employee understands that the
foregoing restrictions may limit Employee’s ability to engage in certain
businesses anywhere in the Restricted Area during the Prohibited Period, but
acknowledges that Employee will receive sufficient consideration to justify such
restriction and that Employee’s skills are such that Employee can be gainfully
employed in non-competitive employment, and that the agreement not to compete
will not prevent Employee from earning a living.  Nevertheless, if any of the
aforesaid restrictions are found by a court or arbitrator of competent
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the parties intend for the restrictions herein set
forth to be modified by the court or arbitrator making such determination so as
to be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, the
Company and Employee intend to make this Exhibit A enforceable under the law or
laws of all applicable jurisdictions so that the entire agreement not to compete
and this Exhibit A as prospectively modified shall remain in full force and
effect and shall not be rendered void or illegal.  

Exhibit A-4

--------------------------------------------------------------------------------

4.Right to Injunction.  Employee acknowledges that Employee’s violation or
threatened or attempted violation of the covenants contained in this Exhibit A
will cause irreparable harm to the Company Group and that money damages would
not be a sufficient remedy for any breach of these covenants.  Employee agrees
that the Company and the other members of the Company Group shall be entitled as
a matter of right to seek specific performance of the covenants in this Exhibit
A, including entry of an ex parte temporary restraining order in state or
federal court, preliminary and permanent injunctive relief against activities in
violation of this Exhibit A, or both, or other appropriate judicial remedy, writ
or order, in any court of competent jurisdiction, restraining any violation or
further violation of such agreements by Employee or others acting on Employee’s
behalf, without any showing of irreparable harm and without any showing that the
Company does not have an adequate remedy at law.  Such remedies shall be in
addition to all other remedies available to the Company and the other members of
the Company Group, at law and equity.

5.Miscellaneous.

(a)Severability.  If any term, provision, covenant or condition of this Exhibit
A (or any part thereof) is held by a court of competent jurisdiction to be
illegal, invalid, unenforceable or void, the validity and enforceability of the
remainder of this Exhibit A (and parts thereof) shall not in any way be
affected, impaired or invalidated.

(b)Survival.  Employee’s obligations under this Exhibit A shall survive the date
that Employee is no longer employed or engaged by any member of the Company
Group, regardless of the reason that such relationship ends.  

(c)Stock Option Agreement.  This Exhibit A shall be subject to the provisions of
Sections 6, 8, 10, 11, 12 and 14 of the Stock Option Agreement, which provisions
are hereby incorporated by reference as a part of this Exhibit A.  

(d)Third Party Beneficiaries.  Each member of the Company Group that is not a
signatory hereto shall be a third party beneficiary of Employee’s
representations, commitments, covenants, and obligations under this Exhibit A
and shall have the right to enforce this Exhibit A as if a party hereto.  

 

[Remainder of Page Intentionally Blank]

 

Exhibit A-5

--------------------------------------------------------------------------------

 

APPENDIX A

 

RESTRICTED AREA

The following States: Colorado, Montana, New Mexico, Ohio, Oklahoma,
Pennsylvania, Tennessee, Texas, West Virginia and Wyoming

Appendix A